Citation Nr: 1715709	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-14 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left leg disability, to include as secondary to the service-connected condition of plantar warts, bilateral feet.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a right leg disability, to include as secondary to the service-connected condition of plantar warts, bilateral feet.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a back disability, to include as secondary to the service-connected condition of plantar warts, bilateral feet.

4.  Whether new and material evidence has been received to reopen the claim for service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1991 to February 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision and an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO addressed the matters on the title page, each of which related to claims that had previously been denied.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In June 2015, the Board reopened the previously denied claim of entitlement to service connection for left leg disability, and remanded the claim for additional evidentiary development. The Board also remanded the remaining issues on appeal.

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for left leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for disabilities of the right leg, back, and right shoulder, all claimed as secondary to the service-connected condition of plantar warts, bilateral feet. The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2. Evidence received since the July 2007 rating decision is cumulative and does not raise a reasonable possibility of substantiating the claims of service connection for right leg disability, back disability, and right shoulder disability.


CONCLUSIONS OF LAW

1. The July 2007 rating decision that denied the claims of entitlement to service connection for right leg disability, back disability, and right shoulder disability is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2016).

2. The additional evidence received since the July 2007 decision is not new and material, and the claims of service connection for right leg disability, back disability, and right shoulder disability are not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a September 2011 letter, VA notified the Veteran of the basis of the previous denials of service connection for his claimed disabilities, as well as the evidence necessary to substantiate the element found to be unsubstantiated in the previous denial. See Kent v. Nicholson, 20 Vet. App. 1 (2006). Consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), this letter essentially satisfied the notification requirements of the VCAA by (1) informing the appellant about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the appellant about the information and evidence VA would seek to provide; and (3) informing the appellant about the information and evidence he was expected to provide. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRS) have been associated with the claims file. All identified and available post-service treatment records have been obtained. Pursuant to the June 2016 Board Remand, the AOJ attempted to obtain outstanding private chiropractic treatment records and/or any etiological opinions from the Veteran's treatment provider/s. However, in April 2016, the Veteran, through his representative, indicated that he did not have any additional evidence regarding the Veteran's appeal. Consequently, the Board finds that the Board finds that the AOJ substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  The Veteran was afforded a VA examination pertaining to his claim to reopen service connection for right leg disability in March 2012.  A VA examination was not obtained in connection with the claims to reopen service connection for back and right shoulder disabilities. However, VA regulations provide that no VA examination is required unless new and material evidence is presented to reopen a previously adjudicated claim. 38 U.S.C.A. § 5103A (d)(1), (2); 38 C.F.R. § 3.159 (c)(4) (2016); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Even where, as in this case with regard to the right leg, an examination was conducted, reopening of the claim is not required.  Id. at  463 ("even though the RO reopened the appellant's claim and ordered two new medical examinations, the Board was not bound to decide the merits of his claim").  Because the Board is denying reopening, no VA examination was required.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

Here, new and material evidence has not been received. The Veteran's claims for service connection for disabilities of the right leg, back, and right shoulder were denied because there was no evidence of a current disability. To reopen the claims, there would have to be new evidence that related to either basis for the prior denial or the new evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. See Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).

In a July 2007 rating decision, the RO denied service connection for right leg disability, back disability, and right shoulder disability, including as secondary to service-connected plantar warts, bilateral feet. The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period. Accordingly, the July 2007 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105 (c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the July 2007 rating decision included the Veteran's service treatment records (STRs) and private treatment records. Neither the STRs nor the private treatment records reflected any complaints of, or treatment for, the right leg, back, or right shoulder.

Evidence received since the July 2007 rating decision includes statements from the Veteran and his representative regarding a relationship between his claimed disabilities and his service-connected plantar warts, bilateral feet, which reiterate their contention that were of record prior to July 2007.  This evidence is therefore cumulative of the evidence already of record.  The record also contains a March 2012 VA examination of the bilateral legs.  There was no diagnosis with regard to the right knee, and the examiner indicated that the Veteran denied any problems with his right knee.  While this evidence is new, it is not material. There is still no evidence of record that reflects a diagnosis of the claimed right leg, back, and right shoulder disabilities, or otherwise indicates the presence of current disability where the evidence previously of record did not. Thus, the new evidence, by itself or when considered in conjunction with the evidence previously of record, not material. Therefore, reopening of the claims of service connection for right leg disability, back disability, and right shoulder disability is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (a).


ORDER

The application to reopen the claim for service connection for a right leg disability, to include as secondary to the service-connected condition of plantar warts, bilateral feet, is denied.

The application to reopen the claim for service connection for a back disability, to include as secondary to the service-connected condition of plantar warts, bilateral feet, is denied.

The application to reopen the claim for service connection for a right shoulder disability is denied.


REMAND

The Veteran seeks service connection for a left leg disability that he claims is secondary to his service-connected plantar warts of the bilateral feet. Specifically, he contends that the changes that he has had to make in his walking have caused undue stress on his left knee/leg. See, e.g., June 2011 claim. As noted in the previous Remand, a September 2011 note from the Veteran's treating physician provides some indication that the Veteran's left leg disability may be etiologically related to the Veteran's service-connected plantar wart disability.  The physician noted that the v's parakeratosis of the left foot on the fourth metatarsal head, indicating that it caused him to walk awkwardly which then caused left knee and hip pain because of the antalgic gait.  The physician indicated that, on examination that day, the Veteran did have a large callous on his fourth metatarsal head and his gait was antalgic. 

The Veteran was afforded a VA examination in March 2012. The examiner opined that the left leg disability is less likely than not proximately due to or the result of the Veteran's service-connected condition. The examiner reasoned, "meniscus tear usually due to an injury involving forceful twisting of the knee. Feet conditions usually do not affect the knees. X-ray was normal, without any arthritis, dislocation, or any bone abnormalities."

The Board finds that the March 2012 VA examination report is inadequate. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

First, the March 2012 VA examiner did not address whether the left leg disability was aggravated by the bilateral plantar wart disability. In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation. El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). Second, the examiner did not address the September 2011 statement from the Veteran's private physician. An opinion, to be adequate, must address the relevant evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this regard, the Board notes that the September 2011 opinion was ambiguous as to whether the physician was opining as to the relationship between the parakeratosis and left knee and hip or whether he was recounting the Veteran's statements in this regard.  The physician also did not render any specific diagnoses.  Therefore, although this opinion is relevant evidence, it is not, by itself, a sufficient basis on which to grant service connection. 

Therefore, a remand is required for a new opinion from an appropriate specialist physician.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate specialist physician.  The entire claims file should be made available to and be reviewed by the physician, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left leg disability is either (a) caused or (b) aggravated by the Veteran's service-connected plantar warts, bilateral feet.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


